In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-082V
                                          (Not to be published)

*****************************
                                 *
LYNNETTE OSORIO, parent of A.A., *
a minor,                         *                                        Filed: September 17, 2014
                Petitioner,      *
                                 *                                        Decision by Stipulation; Attorneys’
          v.                     *                                        Fees & Costs
                                 *
SECRETARY OF HEALTH AND          *
HUMAN SERVICES,                  *
                                 *
                Respondent.      *
                                 *
*****************************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.

Ann D. Martin, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

        On January 31, 2013, Lynnette Osorio, as parent of her minor child, A.A., filed a petition
seeking compensation under the National Vaccine Injury Compensation Program. On March 13,
2014, the parties filed a stipulation detailing an amount to be awarded to Petitioner. I
subsequently issued a decision finding the parties’ stipulation to be reasonable and granting
Petitioner the award outlined by the stipulation.

       On September 16, 2014, counsel for both parties filed another stipulation, this time
regarding attorneys’ fees and costs. The parties have stipulated that Petitioner’s counsel should
receive a lump sum of $26,987.78, in the form of a check payable to Petitioner and Petitioner’s
current counsel. This represents a sum to which Respondent does not object. This lump sum
includes final attorneys’ fees and costs for Petitioner’s current counsel, as well as for Petitioner’s
1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
former counsel, Dennis J. Ellis, and Petitioner’s other former counsel, Abigail Williams &
Associates, P.C. Petitioner and Petitioner’s current counsel are responsible for making the
appropriate distributions to each former counsel.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award of $26,987.78 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s current counsel, Ronald C. Homer, Esq. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.2


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                            2